Exhibit 10.1

Summary of Employment Terms

May 22, 2013

Michael Bell

This Summary of Employment Terms (the “Terms Summary”) is intended to describe
the initial terms of your employment by State Street Bank and Trust Company
(together with its parent, State Street Corporation, and their direct and
indirect subsidiaries, “State Street” or the “Company”), should you accept State
Street’s offer of employment. The Terms Summary also includes all of the terms
and provisions set forth in the Restrictive Covenant Agreement attached hereto
as Appendix A, which terms and provisions form a part hereof. To accept State
Street’s offer of employment, please sign and contemporaneously date one copy of
this document and return it as directed below no later than ten calendar days
from the date reflected above. This offer of employment will lapse on the
earlier to occur (if either) of the passing of ten calendar days from the date
reflected above without your acceptance of this offer in accordance with the
prior sentence or State Street’s prior revocation. A second copy of this Terms
Summary is enclosed for your records.

 

I. General Terms.

 

  1. Position Details.

Subject to the approval of the Board of Directors, on or about September 1,
2013, you will be employed to serve as Chief Financial Officer, with the title
of Executive Vice President. Prior to that date, you will serve as an Executive
Vice President in the Finance Division and as a member of State Street’s
Management Committee. At the time of your employment, you will report to the
Chief Executive Officer, Joseph L. Hooley, and will be located at State Street
Financial Center in Boston, Massachusetts.

 

  2. Base Salary.

You will receive an annualized base salary of $800,000, less all applicable
taxes and deductions, payable in accordance with the Company’s ordinary payroll
practices in effect from time to time. Your base salary and pay cycle may be
adjusted from time to time at State Street’s sole discretion and in accordance
with the Company’s business practices.

 

  3. Incentive Compensation Plan Participation.

You will be eligible for discretionary incentive compensation awards under State
Street’s incentive compensation program in effect from time to time (the “IC
Program”). Any such awards may be divided between immediately available or
deferred cash- or equity-based awards or other forms of compensation. Awards
under the IC Program are made at the sole discretion of State Street’s Board of
Directors (the “Board”) and, in the past, have been based upon the Company’s
performance, individual performance, risk factors and such other factors as the
Board or its delegates may determine in its discretion. In addition, the type,
form and structure of each award, the proportion of immediately available to
deferred compensation, the terms and conditions applicable to each award
(including, without limitation, applicable vesting periods, performance
standards and forfeiture provisions) and the eligibility criteria for
participation in the IC Program or for receipt of one or more types of awards
thereunder may be adjusted by State Street in its sole discretion at any time.

Incentive compensation awards with respect to any one fiscal year are typically
made in the first quarter of the succeeding fiscal year.

You are eligible for a long-term incentive compensation award for 2013 (the
“2013 LTI”), granted under and subject to the terms of the IC Program in effect
on the date the award is made in the first quarter of 2014, including that you
continue to be employed by State Street on such award date. A full-year target
amount of $5,000,000 will be used in determining the amount of your 2013 LTI, to
be paid as described below; provided, however, that you hereby acknowledge and
agree that the 2013 LTI will be paid or not paid, in whole or in part (and in
such type, form and structure and with such terms and conditions), as determined
and approved by, and solely within the absolute discretion of, the Executive
Compensation Committee (“ECC”) of the Board.

 

  •  

100% in the form of deferred equity, either in the form of deferred stock units
or deferred shares (“Deferred Stock”). All or a portion of the Deferred Stock
may be performance-based, with the vesting and payment of the Deferred Stock
conditioned on the satisfaction of applicable performance conditions. It is
anticipated that the Deferred Stock will vest, subject to satisfaction of any
applicable performance conditions in equal annual installments over a four-year
period, with the first installment vesting in

 

Page 1 of 10



--------------------------------------------------------------------------------

February 2015, and with the remaining three installments vesting each February
thereafter through and including February 2018. Vesting and payment of the
Deferred Stock is conditioned on your acceptance of the terms and conditions of
your equity award agreement(s), as approved by the ECC at the time your award is
made in the first quarter of 2014. The Deferred Stock will be subject to all
terms and conditions set forth in the applicable plan documents and the
applicable equity award agreement(s), including, without limitation, forfeiture
and clawback provisions and any restrictive covenants set forth therein. The
number of shares subject to your award will be determined based upon the closing
price of State Street common stock on the New York Stock Exchange on the date
the award is approved by the ECC.

You are eligible for a long-term incentive compensation award for 2014 under the
IC Program (the “2014 LTI”), granted under and subject to the terms of the IC
Program in effect on the date the award is made in the first quarter of 2015,
including that you continue to be employed by State Street on such award date. A
full-year target amount of $4,000,000 will be used in determining the amount of
your 2014 LTI; provided, however, that you hereby acknowledge and agree that the
2014 LTI will be paid or not paid, in whole or in part (and in such type, form
and structure and with such terms and conditions), as determined and approved
by, and solely within the absolute discretion of, the ECC.

In addition, you are eligible for an annual incentive compensation award for
2013 under the IC Program (the “2013 AI”), which may be divided between
immediately available or deferred cash- or equity-based according to the terms
of the IC Program then in effect. A full-year target amount of $1,950,000
(delivered at least 50% in cash) will be used in determining the amount of your
2013 AI; provided, however, that you acknowledge and agree that the 2013 AI will
be paid or not paid, in whole or in part (and in such type, form and structure
and with such terms and conditions), as determined and approved by, and solely
within the absolute discretion of, the ECC. Similarly, a full-year target amount
of $1,950,000 will be used in determining the amount of your annual incentive
compensation award for 2014 under the IC Program (the “2014 AI”); provided,
however, that you acknowledge and agree that the 2014 AI will be paid or not
paid, in whole or in part (and in such type, form and structure and with such
terms and conditions), as determined and approved by, and solely within the
absolute discretion of, the ECC.

 

  4. Relocation Assistance.

You will be eligible to receive relocation assistance as stipulated in, and
subject to the terms and conditions of, a summary or summaries of relocation
benefits enclosed with this Terms Summary, and managed by the State Street
Global Mobility department.

 

  5. Benefits Program Participation.

You may participate in any and all benefit programs that State Street
establishes and makes available to its employees, subject to your eligibility
for such programs under the applicable plan documents. Enclosed for your review
and reference is the State Street Benefits Overview for 2013, which provides
information regarding benefit plan options that may be available to you. A few
highlights of State Street’s benefits program, all subject to eligibility and
applicable plan provisions from time to time in effect, include:

 

  •  

Eligibility to participate in the Executive Supplemental Retirement Plan, which
currently provides for an annual share award (pro-rated for your first year of
employment).

 

  •  

Eligibility to execute and receive specific, enumerated “change of
control”-related protections under, and subject to the terms and provisions of,
a separate agreement with State Street.

 

  •  

Availability of certain additional benefits, as provided to others at the
Executive Vice President level within the Company, such as executive financial
planning, an annual executive physical, and umbrella liability insurance.

 

  •  

Several medical, dental and vision plan options, as well as flexible spending
account options.

 

  •  

Participation in the State Street Salary Savings Program (State Street’s 401(k)
plan), which provides the opportunity to receive a Company match to the extent
set forth in the Plan and subject to Internal Revenue Service limits.

 

  •  

Life insurance and business travel accident insurance.

 

  •  

Access to State Street’s work/life programs, such as paid parental leave, an
employee assistance program (“EAP”), child and dependent care resources and
flexible work programs.

 

  •  

Parking benefit.

The State Street Benefits Center website, located at
https://www.benefitsweb.com/statestreet.html, can help to familiarize you with
the State Street benefit plan offerings for which you may be eligible. To access
this information, click on “Health & Welfare Info” under the Plan Information
section.

 

Page 2 of 10



--------------------------------------------------------------------------------

Although State Street currently intends to continue its benefit programs, it
reserves the right to amend, modify or terminate such programs at any time.

 

  6. Vacation.

You will be eligible to take four (4) weeks of vacation per calendar year of
employment, which amount will be prorated in your first year of employment based
on your date of hire. Vacation accrual is governed by State Street’s vacation
policy. For more information, please refer to the enclosed State Street Benefits
Overview.

II. Additional Notices and Provisions.

 

  1. At-Will Employment.

This Terms Summary is not a contract of employment, does not guarantee
employment for any fixed term, and may not be construed as an agreement to pay
you any compensation or grant you any benefit beyond the end of your employment
with State Street. Each of you and State Street may terminate your employment
relationship at any time, for any reason, subject to the notice provision below.

 

  2. Notice Period Upon Resignation.

In order to permit State Street to safeguard its business interests and goodwill
in the event of your resignation from employment, including by arranging to
transition your duties and any client responsibilities or relationships in an
orderly manner or, if necessary, to hire a replacement for you, by signing this
Terms Summary you agree :

 

  •  

To give State Street no less than 60 days notice (the “Notice Period”) before
terminating your employment with State Street for any reason. During the Notice
Period, you agree to cooperate with State Street and to provide State Street
with any requested information to assist State Street with transitioning your
duties, accomplishing State Street’s business, and/or preserving its client
relationships. During the Notice Period, State Street may, in its sole
discretion, either ask you to continue performing your regular duties or may
place you on a partial or complete leave of absence and relieve you of some or
all of your duties and responsibilities. In these circumstances, for the
duration of the Notice Period, you shall remain an employee of State Street,
shall continue to receive your regular salary and benefits (although you will
not be eligible for any new incentive compensation awards) and State Street’s
corporate and other policies will continue to apply to you.

 

  •  

That should you breach this paragraph II(2) and fail to provide notice as
required herein, in addition to any and all remedies available under applicable
law, State Street shall be entitled to seek injunctive relief restricting you
from employment for a period equal to the period for which notice of resignation
was required but not provided.

 

  •  

That State Street may, in its sole discretion and at any time during the Notice
Period, release you from your obligations under this paragraph II(2) and
terminate your employment with immediate effect and without any payment in lieu
of any unexpired Notice Period. For the avoidance of doubt, State Street’s
exercise of this right shall not affect your obligations under Appendix A.

Any termination of your employment pursuant to this paragraph II(2), including
by State Street during the Notice Period as provided in the subparagraphs
contained within this paragraph II(2), will be a voluntary termination
constituting circumstances of forfeiture for purposes of any incentive awards
granted to you under State Street’s incentive plans. Notwithstanding anything
herein to the contrary, this paragraph II (2) shall not apply in the event you
terminate your employment for Good Reason as defined in an agreement or plan
relating to a change in control of State Street.

 

  3. Conditions to Employment.

 

  •  

Background Investigation. Please note that State Street’s offer of employment to
you is contingent upon your satisfactory completion, as determined by State
Street in its sole discretion, of a background investigation (including credit
history, criminal background, education and employment verification), and that
failure of the background investigation will result in withdrawal of this offer
of employment or termination of your employment.

 

  •  

Appendix A. Your employment with State Street is conditioned upon your
agreement, represented by your execution and return of this Terms Summary, to
abide by the Restrictive Covenant Agreement attached hereto as Appendix A. You
understand, acknowledge and agree that the restrictions contained in Appendix A
form a material and integral part of the Terms Summary, and that by your
acceptance of this offer you are agreeing to comply with the terms and
conditions of Appendix A. You understand, acknowledge and agree that the
restrictions contained in Appendix A do not supersede or replace, but shall
supplement and be in addition to, any restrictive covenants and other agreements
contained in benefit or other plans, incentive award agreements or other
agreements between you and State Street, now or hereafter existing.

 

Page 3 of 10



--------------------------------------------------------------------------------

  •  

Additional Employment-Related Agreements and Codes. As a condition of your
employment, you also will be required to timely complete State Street’s on-line
Standard of Conduct certification and learning assessment upon commencement of
employment. A copy of the Standard of Conduct is enclosed.

 

  •  

Eligibility for Employment. State Street’s offer of employment also is
conditioned upon your providing employment eligibility documents which comply
with the Immigration Reform and Control Act (I-9). The approved list of
acceptable documents for establishing proof of employment eligibility is
enclosed. State Street will use an electronic system established by the federal
government (E-Verify) to verify your employment eligibility following State
Street’s receipt of the completed I-9 form. Further information regarding State
Street’s use of E-Verify is posted in the workplace. In addition, you may be
required, as a condition of this offer, to complete a questionnaire regarding
certain state and local political contributions made by you or your dependents
in order to establish eligibility for employment with State Street.

 

  4. Section 409A.

It is expressly intended and contemplated that this agreement comply with the
provisions of Section 409A of the United States Internal Revenue Code of 1986,
as amended, and the applicable guidance thereunder (together, “Section 409A”)
and that any payments made pursuant to or in accordance with this Terms Summary
either will be exempt from Section 409A or will comply with the provisions of
Section 409A. The provisions of this Terms Summary, and of any agreements
entered into in furtherance of the intentions of the parties set forth herein,
will be administered and interpreted in a manner, consistent with this intent,
and any provision that would cause this Terms Summary, or any other agreement
entered into in furtherance of the intentions of the parties set forth herein,
to fail to satisfy Section 409A will be amended to satisfy Section 409A or be
exempt therefrom (which amendment may be retroactive to the extent permitted by
Section 409A), and which shall be done as soon as possible. In no event shall
State Street be relieved of its obligation to make any payment due under this
Terms Summary by reason of this paragraph. Notwithstanding any other provision
of this Terms Summary, if you are a “specified employee” within the meaning of
Treas. Reg. §1.409A-1(i)(1), then the payment of any amount or the provision of
any benefit under this agreement which is considered deferred compensation
subject to Section 409A shall be deferred for six (6) months after your
“separation from service” or, if earlier, your death to the extent required by
Section 409A(a)(2)(B)(i) of the Code (the “409A Deferral Period”). In the event
payments are otherwise due to be made in installments or periodically during the
409A Deferral Period, the payments which would otherwise have been made in the
409A Deferral Period shall be accumulated and paid in a lump sum on the
Company’s first standard payroll date that arises on or after the 409A Deferral
Period ends, and the balance of the payments shall be made as otherwise
scheduled. For purposes of any provision of this Terms Summary providing for
reimbursements to you, such reimbursements shall be made no later than the end
of the calendar year following the calendar year in which you incurred such
expenses, and in no event shall the unused reimbursement amount during one
calendar year be carried over into a subsequent calendar year. For purposes of
this Terms Summary, you shall not be deemed to have terminated employment unless
you have a “separation from service” within the meaning of U.S. Treasury
Regulations Section 1.409A-1(h), where it is reasonably anticipated that no
further services will be performed after such date or that the level of bona
fide services you will perform after that date (whether as an employee or
independent contractor) will permanently decrease to no more than 20 percent of
the average level of bona fide services performed by you over the immediately
preceding 36-month period. All rights to payments and benefits under this Terms
Summary shall be treated as rights to receive a series of separate payments and
benefits to the fullest extent allowed by Section 409A. No provision of this
Terms Summary shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from you or any other
individual to the Company or any of its affiliates, employees or agents.

 

  5. Release of Claims.

Upon the termination of your employment with State Street, you will be required
to sign a waiver and mutual release agreement in a form satisfactory to State
Street (a “Release”), on or prior to the 60th day following the termination of
your employment (the “Release Date”). You acknowledge, understand and agree that
your receipt of any payments and benefits as a result of the termination of your
employment shall be subject to your execution, delivery and non-revocation of
such a Release. Notwithstanding anything to the contrary in this Terms Summary,
to the extent that any payments of “nonqualified deferred compensation” (within
the meaning of Section 409A) due under this Terms Summary, or under any
agreements entered into in furtherance of the intentions of the parties set
forth herein, as a result of the termination of your employment are subject to
your execution, delivery and non-revocation of a Release and are payable prior
to the Release Date, such amounts shall be paid in a lump sum on State Street’s
first standard payroll date to occur on or after the Release Date, provided
that, as of the Release Date, you have executed, delivered and have not revoked
the Release (and any applicable revocation period has expired).

 

Page 4 of 10



--------------------------------------------------------------------------------

  6. Entire Agreement.

This Terms Summary may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement. The initial terms contained herein, and in the attachments hereto,
shall supersede all prior understandings and representations between you and
State Street, whether written or oral, relating to the terms of your employment.

 

  7. Governing Law.

This Terms Summary shall be governed by, and interpreted and construed in
accordance with, the laws of the Commonwealth of Massachusetts applicable to
contracts executed in and to be performed in Massachusetts.

By signing and dating below, you represent, acknowledge and agree that:

You have read, understand and agree to the terms and conditions of this Terms
Summary as set forth above, including the Restrictive Covenant Agreement
attached hereto as Appendix A; are not subject to or a party to any agreement,
restrictive covenant or other understanding or undertaking that would be
breached if you became employed by State Street (or, to the extent you may be
subject to such an agreement, restrictive covenant or other understanding or
undertaking, you have provided to State Street a waiver, satisfactory to State
Street, of the restrictions contained therein); and will not disclose to State
Street or any of its subsidiaries or affiliates, or use during the course of
your employment with State Street, any confidential or proprietary information
belonging to any third party, including without limitation, your current or any
past employers.

Effective Date of Hire: June 17, 2013

 

Page 5 of 10



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO:

 

EXECUTIVE

   

ACCEPTED AND AGREED TO:

 

STATE STREET CORPORATION

/s/ Michael W. Bell

    By:   /s/ Alison Quirk Michael Bell       Alison Quirk Dated: May 23, 2013  
    Dated: 5/22/13

 

Page 6 of 10



--------------------------------------------------------------------------------

Appendix A

Restrictive Covenant Agreement.

 

  1. Confidentiality.

You acknowledge that you have access to Confidential Information (as defined
herein) which is not generally known or made available to the general public,
and that such Confidential Information is the property of State Street, its
Subsidiaries and/or its or their licensors, suppliers or customers. You agree
specifically as follows, in each case whether during your employment or
following the termination thereof:

 

  •  

You will always preserve as confidential all Confidential Information, and will
never use it for your own benefit or for the benefit of others; this includes
that you will not use the knowledge of activities or positions in clients’
securities portfolio accounts or cash accounts for your own personal gain or for
the gain of others.

 

  •  

You will not disclose, divulge, or communicate Confidential Information to any
unauthorized person, business or corporation during or after the termination of
your employment with State Street or any of its Subsidiaries. You will use your
best efforts and exercise due diligence to protect, to not disclose and to keep
as confidential all Confidential Information.

 

  •  

You will not initiate or facilitate any unauthorized attempts to intercept data
in transmission or attempt entry into data systems or files. You will not
intentionally affect the integrity of any data or systems of State Street or any
of its Subsidiaries through the introduction of unauthorized code or data, or
through unauthorized deletion or addition. You will abide by all applicable
Corporate Information Security procedures and policies designed to protect State
Street’s (or any of its Subsidiaries’) data.

 

  •  

Upon the earlier of State Street’s request and the termination of your
employment, you agree to return to State Street (or the relevant Subsidiary), or
if so directed by State Street (or the relevant Subsidiary), destroy any and all
copies of materials in your possession containing Confidential Information.

These terms do not apply to any information which is previously known to you
without an obligation of confidence, is publicly disclosed (other than by a
violation by you of the terms of this Appendix A) either prior to or subsequent
to your receipt of such information, or is rightfully received by you from a
third party without obligation of confidence and other than in relation to your
employment with State Street or any of its Subsidiaries.

 

  2. Assignment and Disclosure.

You acknowledge that in the course of your employment you have assigned or will
assign all of your rights, title and interest in any work performed by you and
all deliverables and products created by you or jointly by you and any other
party to State Street, including any track record you may have as investment
manager or fund manager. You will not pursue any ownership or other interest in
such work product or deliverables including any rights as to copyright,
trademark or patent.

 

  •  

You will disclose promptly and in writing to State Street all inventions and
creative works, whether or not patentable or copyrightable, conceived or created
solely or jointly by you during the period of your employment which relate to
the business of State Street or any of its Subsidiaries, and you hereby assign
and agree to assign all of your interest in them to State Street. You will
execute all papers at State Street’s expense, which State Street shall deem
necessary to apply for and obtain domestic and foreign patents, copyright and
other registrations, and to protect and enforce State Street's interest in them.

 

  •  

These obligations shall continue beyond the period of your employment with
respect to inventions or creations conceived or made by you during the period of
your employment.

 

  3. Non-Solicitation.

You understand, acknowledge and agree that during your employment and for a
period of six (6) months from the date of termination of your employment for any
reason (or, if longer, for the period of time set forth in any benefit or other
plan or agreement you have with State Street or any of its Subsidiaries) you
will not, without the prior written consent of State Street:

 

Page 7 of 10



--------------------------------------------------------------------------------

  •  

Solicit, directly or indirectly (other than through a general solicitation of
employment not specifically directed to employees of State Street or any of its
Subsidiaries), the employment of, hire or employ, recruit, or in any way assist
another in soliciting or recruiting the employment of, or otherwise induce the
termination of the employment of, any person who then or within the preceding
twelve (12) months was an officer of State Street or any of its Subsidiaries
(excluding any such officer whose employment was involuntarily terminated other
than for cause); or

 

  •  

Engage in the Solicitation of Business from any Client on behalf of any person
or entity other than State Street or any of its Subsidiaries.

For this purpose, “officer” shall include any person holding a position title of
Assistant Vice President or SSgA Principal 4 or higher. Your compliance during
any Notice Period specified in your Summary of Employment Terms with (i) the
Non-Solicitation provisions in this Section 3, (ii) a post-employment
non-solicitation or non-competition provision contained in any other agreement
you enter into with State Street or its Subsidiaries, and (iii) any other
post-employment non-solicitation or non-competition covenant otherwise imposed
as a condition precedent to the receipt of compensation or benefits under other
awards, plans or arrangements of State Street and its Subsidiaries, in each case
will be applied towards satisfaction of the restriction period in this
Section 3.

 

  4. Non-Competition

You agree that during your employment by State Street or any of its Subsidiaries
and for a period of one (1) year following the termination of such employment
for any reason (or, if longer, for the period of time set forth in any benefit
plan or agreement you have with State Street or its Subsidiaries), you shall not
engage, either directly or indirectly, in any manner or capacity as an advisor,
principal, agent, partner, officer, director or employee of, or as consultant
to, American Express, Bank of America, Bank of New York Mellon, BlackRock,
Citibank, Franklin Resources, Goldman Sachs, JP Morgan Chase, Marsh & McLennon,
Morgan Stanley, Northern Trust Corporation, PNC Financial Services, U.S.
Bancorp, Wells Fargo, Fidelity Management and Research, the Vanguard Group,
Wellington Management Co., Invesco, Deutsche Bank, Principal Financial Group,
Prudential Financial (each an “Institution”). For purposes of this paragraph,
each Institution shall also include any subsidiary or affiliate of the
Institution, including any successor entity to an Institution, by way of merger,
acquisition (either of stock or substantially all of the assets),
reorganization, change of name or other similar event occurring subsequent to
the date of the Terms Summary.

You agree that the nature of State Street’s and its Subsidiaries’ business is
such that it could be conducted anywhere in the world, that it is not limited to
a geographic scope or region, that activities can be directed from anywhere in
the world into territories where State Street and its Subsidiaries do business,
and therefore a worldwide scope for the covenant not to compete is necessary. If
any restriction set forth in this Paragraph 4 is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. You acknowledge
and agree that the restrictions contained in this Paragraph 4 are necessary for
the protection of the business and goodwill of State Street and its Subsidiaries
and are considered by you to be reasonable for such purpose. You agree that any
breach or threatened breach of the provisions in this Paragraph 4 will cause
State Street and its Subsidiaries substantial and irrevocable damage that is
incapable of being measured. Therefore, in the event of any such breach or
threatened breach, you agree that State Street and its Subsidiaries, in addition
to such other remedies that may be available, shall have the right to seek
specific performance and injunctive relief without posting a bond. You hereby
waive the adequacy of a remedy at law as a defense to such relief. If you
violate any of the provisions of this Paragraph 4, you shall continue to be
bound by the restrictions set forth herein until a period equal to the period of
restriction has expired without any violation.

 

  5. Definitions.

For the purpose of clarity, the following terms are defined as follows:

 

  •  

“Client” means a present or former customer or client of State Street or any of
its Subsidiaries with whom you have had, or with whom persons you have
supervised have had, substantive and recurring personal contact during your
employment with State Street or any of its Subsidiaries. A former customer or
client means a customer or client for which State Street or any of its
Subsidiaries stopped providing all services within twelve months prior to the
date your employment with State Street ends.

 

Page 8 of 10



--------------------------------------------------------------------------------

  •  

“Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of State Street or its
Subsidiaries or its or their customers, and any and all discoveries, inventions
and improvements thereof made or conceived by you or others for State Street or
its Subsidiaries or its or their customers whether or not patented or
copyrighted, as well as cash and securities account transactions and position
records of clients, regardless of whether such information is stamped
“confidential.”

 

  •  

“State Street” means State Street Bank and Trust Company.

 

  •  

“Solicitation of Business” means the attempt through direct or indirect contact
by you or by any other person or entity with your assistance to induce a Client
to:

 

  a. transfer the Client’s business from State Street or any of its Subsidiaries
to any other person or entity;

 

  b. cease or curtail the Client’s business with State Street or any of its
Subsidiaries; or

 

  c. divert a business opportunity from State Street or any of its Subsidiaries
to any other person or entity, which business or business opportunity concerns
or relates to the business with which you were actively connected during your
employment with State Street or any of its Subsidiaries.

 

  •  

“Subsidiaries” means any entity controlling, controlled by or under common
control with State Street, including State Street Corporation and its direct and
indirect subsidiaries and the direct and indirect subsidiaries of State Street.

 

  6. Post-Employment Cooperation.

You agree that, following the termination of your employment with State Street
or any of its Subsidiaries, you will reasonably cooperate with State Street or
any of its Subsidiaries with respect to any matters arising during or related to
your employment, including, but not limited, to reasonable cooperation in
connection with any litigation, governmental investigation, or regulatory or
other proceeding which may have arisen during your employment. State Street
shall reimburse you for any reasonable out-of-pocket and properly documented
expenses you incur in connection with such cooperation.

 

  7. Non-Disparagement.

You agree that, whether during your employment or following the termination
thereof, you shall not make any false, disparaging, or derogatory statements to
any media outlet (including, but not limited to, Internet-based chat rooms,
message boards, social media (such as Facebook), and/or web pages), industry
groups, financial institutions, or to any current, former or prospective
employees, consultants, clients, or customers of State Street, its Subsidiaries
or any of their respective directors, officers, employees, agents or
representatives, or about State Street’s or its Subsidiaries’ business affairs
and/or financial condition.

 

  8. Enforcement.

You acknowledge and agree that the provisions contained in this Appendix are
necessary to the protection of State Street’s and its Subsidiaries’ business and
good will, and are material and integral to the undertakings of State Street and
its Subsidiaries. You further agree that State Street and its Subsidiaries will
be irreparably harmed in the event such provisions are not performed in
accordance with their specific terms or are otherwise breached. Accordingly, if
you fail to comply with such provisions, State Street or any of its Subsidiaries
shall be entitled, if it so elects to institute and prosecute proceedings in any
court of competent jurisdiction to seek injunctive or other equitable relief or
remedy in addition to, and not in lieu of, any other relief or remedy at law to
which it or they may be entitled hereunder in order to protect its or their
legitimate business interests.

 

Page 9 of 10



--------------------------------------------------------------------------------

  9. No Waiver.

No delay or waiver by State Street or any of its Subsidiaries in exercising any
rights under this Appendix shall operate as a waiver of that right or of any
other right. Any waiver or consent as to any of the provisions herein provided
by State Street or any of its Subsidiaries must be in writing, is effective only
in that instance, and may not be construed as a broader waiver of rights or as a
bar to enforcement of the provision(s) at issue on any other occasion.

 

  10. Interpretation of Business Protections.

The representations and agreements made by you in this Appendix shall be
construed and interpreted in any judicial or other adjudicatory proceeding to
permit their enforcement to the maximum extent permitted by law, and each of the
provisions in this Appendix is severable and independently enforceable without
reference to the enforcement of any other provision. If any restriction set
forth in this Appendix is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

 

Page 10 of 10



--------------------------------------------------------------------------------

SUMMARY OF RELOCATION BENEFITS

 

May 29, 2013

 

Program Provision

  

Description

Eligibility   

Your transfer/relocation must be initiated by State Street; you must be a
full-time new hire or current employee. The move must meet the IRS requirements
of time and distance tests.

You are required to execute a Relocation Repayment Agreement prior to receiving
any benefits under this program. Should you voluntarily resign or be terminated
for cause within the first 12 months of relocating, you will be required to
repay 100% of gross relocation costs.

Apartment Rental Brokerage Fees    You will receive a one-time payment of
$32,000, subject to all applicable taxes, in calendar year 2013 to be used
toward brokerage fees to rent an apartment. Home Finding, Temporary Living   
You will receive a one-time payment of $70,000, subject to all applicable taxes,
in calendar year 2013 to be used toward: costs for your spouse to join you for a
home finding trip, 6 months of temporary housing, car rental while your personal
vehicle is en route to the new location, and transportation costs for your
initial trip to Boston as well as up to 3 trips home while in temporary housing.
Initial Household Goods Move    You will be reimbursed for the following
expenses, to the extent incurred within 12 months following your first day of
employment: Initial movement of household goods that will be needed for
temporary housing purposes via van line with full replacement insurance.
Unavoidable storage up to 90 days. Shipment of up to one car if the move mileage
exceeds 350 miles. All applicable taxes due on these benefits will be your
responsibility. Final Move (En route Expenses, Movement of Household Goods, Home
Sale/Purchase, Rental Costs)    You will receive a one-time payment of $200,000
in July 2014, subject to all applicable taxes. This payment covers all
relocation costs not covered above, including without limitation (1) en route
expense reimbursements, including transportation, mileage, lodging, meals etc.;
(2) movement of household goods; (3) home sale and home purchase costs and
expenses; (4) rental costs for any apartment rental in Boston beyond the
six-months temporary housing provided above. You will be responsible for all
relocation expenses that exceed the amounts provided above.

I understand the terms of the relocation assistance being offered. I also
understand that if my employment with State Street should terminate either
voluntarily, or involuntarily due to individual job performance or actions which
are not consistent with corporate guidelines and ethical standards, within one
year of my relocation, I will repay to State Street all relocation benefits
provided (including, but not limited to those listed above).

The policies and procedures summarized in this agreement have been adopted
voluntarily by State Street and are not intended to give rise to contractual
rights or obligations or otherwise modify your terms of employment (e.g., your
at-will status).

Employee Signature: /s/ Michael W. Bell
                                                         Date: May 30, 2013

Print Employee Name: Michael Bell